ORDER
PER CURIAM.
This case follows a remand of Gordon v. Gordon, 924 S.W.2d 529 (Mo.App.1996). In Gordon, we held that a contractual agreement to pay a child’s college expenses may be duplicative of Form 14 child support payments and, as such, constituted a change of circumstances. Gordon, 924 S.W.2d at 535. We remanded to the trial court to determine a child support amount for the parties’ college-student daughter, Sarah, which did not include a duplication of her college living expenses. The trial court modified the child support order for Sarah while she was attending college. Affirmed. Rule 84.16(b) V.A.M.R.